Case 2:20-cv-00182-JRG-RSP Document 12 Filed 02/02/21 Page 1 of 2 PageID #: 45




      6/9/20
            Case 2:20-cv-00182-JRG-RSP Document 12 Filed 02/02/21 Page 2 of 2 PageID #: 46

                                                                         AFFIDAVIT OF SERVICE

                                                              UNITED STATES DISTRICT COURT
                                                                           Eastern District of Texas
Case Number: 2:20-CV-00182-JRG

Plaintiff:
Longhorn HD LLC
VS.

Defendant:
Biostar Microtech lnt'I Corp

For:
Brown Rudnick LLP
7 Times Square
New York, NY 10036

Received by Austin Process LLC on the 28th day of January, 2021 at 12:30 pm to be served on Biostar Microtech Int'! Corp. by
serving The Texas Secretary of State, 1019 Brazos, Austin, Travis County, TX 78701.

I, Mike Techow, being duly sworn, depose and say that on the 28th day of January, 2021 at 4:00 pm, I:

served a CORPORATION by delivering a true copy of the 2 copies - Summons in a Civil Action, Plaintiff's Original
Complaint for Patent Infringement, and a $55.00 SOS fee witl1 the date and hour of service endorsed thereon by me, to:
Michael Orta, Texas Secretary of State as Authorized Agent, at the address of: 1019 Brazos, Austin, Travis County, TX
78701, and informed said person of the contents therein, in compliance with state statutes.


I certify that I am over the age of 18, of sound mind, have no interest in the above action. The facts stated in this affidavit are within
my personal knowledge and are true and correct.




                                                                                                                              Mike Techow
Subscribed and Sworn to before me on the 28th day                                                                             PSC-1215, Exp. 7/31/2022
of January, 2021 by the-affiant who is personally
knowr/;p me.         /                                                                                                        Austin Process LLC
///1/~          ·     /L/,;.
                     /Cf--h'A 11 i
                                                                                                                              809 Nueces
 f/i/l ;1 ,,; Jvvl..
               / ,1 /,{'. 1 /{/   1/{/,.__../
                                                i/'(   /                                                                      Austin, TX 78701
NOTARYPUBUC /                                      V                                                                          (512) 480-8071
        I                                        /I
      \_.                                   I !                                                                               Our Job Serial Number: MST-2021000619
                                                                                                                              Ref: 2102169


                                            \./            Copyng!~t (;) 1992-202·1 Database Services, Inc. - Process Server's Toolbox VS.11
